ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted June 20, 2022 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Proposed Claim Amendments
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search. For the purposes of appeal, the proposed amendments will not be entered, and an explanation of how the amended claims would be rejected is provided below.
Proposed Claims Filing Date
June 20, 2022
Amended
1
Cancelled
2
Pending
1, 3-16
Withdrawn
7-13, 15, 16
Under Examination
1, 3-6, 14


The applicant argues the size of the cutting chips is supported by [0035] and [0042] of applicant’s specification (Remarks pg. 6 paras. 2-3).
	The applicant argues the cutting chips having a needle shape is supported by [0028], [0034], and [0041] of applicant’s specification (Remarks pg. 6 paras. 4-5).
Response to Proposed Arguments
Claim Objection
	The proposed claim 1 amendment of removing “is” and replacing it with “are” appears to overcome the claim objection.
Xinbo 
	Applicant’s proposed claim amendment of claim 1 lines 5-6 “the cutting chips have a needle shape” filed June 20, 2022 appears to overcome the rejection of Xinbo.
	Xinbo does not mention the shape of the particles formed by cutting (Remarks pg. 7 para. 2).
	Xinbo discloses the shape of the crushed powder is not limited ([0010]).
Li
	Applicant’s proposed claim amendment filed June 20, 2022 of claim 1 lines 5-6 “the cutting chips have a needle shape” appears to overcome the rejection of Li.
Li fails to disclose the shape of the cutting chips (Remarks pg. 7 para. 1).
Tong
Applicant's proposed arguments filed June 20, 2022 with respect to Tong have been fully considered but they are not persuasive.
	The applicant argues the upper limit of Tong of 110 um of the mean size of the raw material particles is slightly larger than the lower limit of 106 um, however about one half of the raw material particles are smaller than 106 um when the mean size was at the upper limit and there were even more particles smaller than 106 um (Remarks para. spanning pgs. 8-9) and the distribution uniformity at the upper limit of the mean size sharply dropped (Fig. 10) such that there were still many fine particles of about 10 um (Remarks pg. 9 para. 2) where the particle size distribution can only be obtained by cutting, whereas ball milling as in Tong cannot make the steep boundary of such a size distribution (Remarks pg. 8 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particle size distribution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant is reminded that during patent examiner pending claims are “given their broadest reasonable interpretation consistent with the specification” such that they are given their plain meaning. MPEP 2111 and 2111.01(I). Claim 1 lines 4-5 recite “sizes of the cutting chips are within a range of 106 um or more, and 500 um or less”. The claim language does not further indicate what amount of cutting chips have sizes within a range of 106 um or more and 500 um or less. Therefore, prior art, such as Tong, with some amount of cutting chips that have sizes within a range of 106 um or more than 500 um or less satisfy the claim. Tong teaches a particle sizes of about 110 um (3.2. Characteristics of annealed powders para. 6, Fig. 10) such that cutting chips have sizes within a range of 106 um or more than 500 um or less.
	The applicant argues Tong uses TiH2 powder as raw material such that the TiAl intermetallic material has hydrogen embrittlement, whereas claim 1 recites TIAl intermetallic compound without hydrogen embrittlement, which is advantageous in that hydrogen content in the spheroidization product is much lower and that a dehydrogenation treatment can be saved (Remarks pg. 9 para. 3).
	The examiner respectfully disagrees. The limitation of the cutting chips being “obtained by cutting a material of a TiAl intermetallic compound without hydrogen embrittlement” has been considered and determined to recite a product-by-process claim limitation. This claim limitation requires cutting chips, but does not positively recite method steps with respect to how the cutting chips are made. It appears that cutting as recited in claim 1 lines 2-3 imparts irregular shape that is also observed in the prior art (Tong 2. Experimental para. 2, Figs. 6, 8, 11). Determination of patentability is based on the product (i.e. cutting chips) itself. It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I).
	The applicant argue Tong fails to disclose the shape of the cutting chips, where Tong ball mills, (Remarks pg. 7 para. 1) 
	The examiner respectfully disagrees. Tong teaches the morphology of annealed powders at 1200°C (Fig. 8(d)), where the cutting chips (i.e. annealed powders) include powders with a needle shape.
Lu
Applicant's proposed arguments filed June 20, 2022 with respect to Lu have been fully considered but they are not persuasive.
	The applicant argues the average size of the raw material particles was 30 to 90 um, which is below the lower limit of 106 um (Remarks pg. 9 para. 4) and the particle size distribution can only be obtained by cutting, whereas fluidized bed jet milling in Lu cannot make the steep boundary of such a size distribution (Remarks pg. 8 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particle size distribution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
During patent examiner pending claims are “given their broadest reasonable interpretation consistent with the specification” such that they are given their plain meaning. MPEP 2111 and 2111.01(I). Claim 1 lines 4-5 recite “sizes of the cutting chips are within a range of 106 um or more, and 500 um or less”. The claim language does not further indicate what amount of cutting chips have sizes within a range of 106 um or more and 500 um or less. Therefore, prior art, such as Lu, with cutting chips that have sizes overlapping a range of 106 um or more than 500 um or less satisfy the claim. Lu teaches particle size distributions of about 25 to 225 um (Fig. 4(a)) and about 15 to 215 um (Fig. 4(b)).
	The applicant argues Lu fails to disclose the shape of the cutting chips, where Lu fluidized bed jet mills and such processes normally form isotropic granular particles (Remarks pg. 7 para. 1).
	The examiner respectfully disagrees. Lu teaches the microstructure of the alloyed powders before spheroidization have a needle shape (Fig. 5).
Unexpected Results
Applicant's proposed arguments filed June 20, 2022 with respect to unexpected results have been fully considered but they are not persuasive.
	The applicant argues cutting chips having a needle shape have an unexpected effect of increasing roundness of the particles spheroidized by thermal plasma flame (Remarks pg. 7 para. 3) and the raw material particles with sizes of at least 106 um suppress excessive volatilization of Al from the cutting chips during spheroidizing (Remarks pg. 10 para. 1).
	Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support applicant’s above allegations and establish the unexpected results of needle shape increasing roundness and/or the raw material particle size of at least 106 um suppressing excessive volatilization of Al from the cutting chips during spheroidization has not been presented. The burden is on the applicant to establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735